[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              March 20, 2007
                             No. 06-12081                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 05-00411-CR-T-27-TGW

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JHEISON CAMPINO-PALACIOS,

                                                         Defendant-Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 20, 2007)

Before WILSON, PRYOR and HILL, Circuit Judges.

PER CURIAM:
      Alec Fitzgerald Hall, appointed counsel for Jheison Campino-Palacios in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Campino-

Palacios’s conviction and sentence are AFFIRMED. Campino-Palacios’s

“Motion to Continue and Preserve His Rights to Appeal and to Request the Court

to Appoint a New Attorney to Continue his Appeal Process” is DENIED AS

MOOT.

      Although we affirm Campino-Palacios’s sentence, we note that his judgment

contains a clerical error. The district court’s written judgment, while correctly

indicating that Campino-Palacios pled guilty to count two of the indictment,

nevertheless described the offense of conviction as the possession with intent to

distribute count, which was actually count one of the indictment. Therefore,

although we affirm Campino-Palacios’s sentence, we VACATE and REMAND

for the limited purpose of correcting the clerical error in his judgment.




                                           2